Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on April 27, 2022. Claims 1-23 and 58-66 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 58-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272132 to Subbaroyan et al. (Subbaroyan) in view of US Patent No. 10,207,110 to Gelfand et al. (Gelfand) (both previously cited), US 2019/0290900 to Esteller et al. (Esteller) and US 2018/0110561 to Levin et al. (Levin). 
In reference to at least claim 1 
Subbaroyan teaches a high frequency stimulation for treating sensory and/or motor deficits in patients with spinal cord injuries and/or peripheral polyneuropathy and associated systems and methods which discloses a method for treating a patient having heart failure (HF) based at least on the patient having been diagnosed with HF (e.g. signal delivery element 104j may be used to treat heart failure, para. [0027]), comprising: positioning an implantable signal delivery device in the patient’s spinal column (e.g. signal delivery element 104 positioned within the spinal column, Figs. 2-3, para. [0027]) and proximate to a target location at or near the patient's spinal cord (e.g. signal delivery element positioned within the spinal column, Fig. 3, para. [0027]), directing an electrical therapy signal to the target location via the implantable signal delivery device, wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves (e.g. frequency from about 1.2 kHz-100kHz, para. [0010], [0070], high frequency signals to element 104j especially effective at reducing sympathetic outflow, high frequency signals applied to element 104j may treat heart failure, para. [0027]) and induce a therapeutic effect to treat the patient's heart failure (e.g. signal delivery element 104j may be used to treat heart failure, para. [0027]). Subbaroyan discloses one or more sensing element for detecting physiological parameters of the patient during and/or after the application of therapy (e.g. para. [0018]) but does not explicitly teach the heart failure being acute decompensated heart failure or the target location being within a vertebral range of about T1 to about T12 or measuring a neural activity within the patient and determining a hemodynamic state of the patient based on the measured neural activity. 
Gelfand, in the same field of endeavor, teaches devices and methods for treatment of heart failure via electrical modulation of a splanchnic nerve ablation which discloses a method for treating a patient having acute decompensated heart failure (ADHF) based at least on the patient having been diagnosed with ADHF (e.g. acute decompensated heart failure, Col. 5, ll. 24-45), comprising: positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31); and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31, electrical modulation/electrodes produce high frequency electrical pulses, Col. 6, l. 58- Col. 7, l. 15), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves and treat the patient's ADHF (e.g. electrical stimulation in the range of 0.5 Hz up to 10 kHz, Col,. 16, l. 59 – Col. 17, l. 6, reverse the sympathetic activation of the splanchnic nerves to relieve HF symptoms, Col. 9, ll. 33-40). Gelfand further discloses acute decompensated heart failure is characterized by increases in sympathetic nervous tone disrupting the body’s balance leading to fluid shift from the splanchnic venous reservoir into effective circulation (e.g. Col. 5, ll. 24-45) and that sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32). 
Esteller, in the same field of endeavor, teaches a system and method for heart rate and electrocardiogram extraction from a spinal cord stimulation system which discloses providing stimulation to neural tissue (e.g. para. [0013], [0018], [0022]) and further discloses monitoring a spinal signal that includes a neural response to the stimulation (e.g. electrical activity in the area around the spinal cord, para. [0042], [0047]) and using the spinal signal to extract a cardiac signal that includes features of a patient’s cardiac activity (e.g. Fig. 15, abstract, para. [0050]) which can be used to determine cardiac parameters such as a patient’s heart rate (e.g. Fig. 15, abstract, para. [0050], [0059]) and adjusting stimulation parameters based on the detected cardiac parameters (e.g. para. [0061]). 
Levin, in the same field of endeavor, teaches devices and method for treatment of heart failure by splanchnic nerve ablation which discloses a method for treating a patient with heart failure (e.g. para. [0014]) comprising: positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. greater splanchnic nerve and the thoracic sympathetic trunk, Figs. 9-10, 13, para. [0034], [0070], [0105]) and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. ablation element 14, 22, 32, Figs. 9-10, 13 provides ablation therapy, para. [0085], [0104]), and monitoring physiologic response to determine hemodynamic parameters such as blood pressure and heart rate to determine changes compared to before treatment was provided (e.g. monitoring physiologic response to determine hemodynamic state compared to state prior to ablation or a desired state, para. [0063], [0099], [0129], [0132], [0141]-[0144]). Levin further discloses measuring a physiologic response includes equipment known within the art for measuring the response, e.g. equipment known in the art for measuring or monitoring hemodynamic parameters such as blood pressure and heart rate (e.g. para. [0099]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan with the teachings of Gelfand to include positioning the delivery device within a thoracic vertebral range for treating acute decompensated heart failure as such placement for providing high frequency stimulation as disclosed in Gelfand has shown to be optimal for decreasing sympathetic nervous system activity improving sympathetic nervous tone yielding the predictable result of aiding in improving the body’s balance reducing many of the symptoms associated with heart failure allowing patients to return to a higher quality of living (e.g. Col. 7, ll. 16-34). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Subbaroyan modified by Gelfand with the teachings of Esteller to include measuring a spinal signal that includes a neural response to the stimulation and utilizing the spinal signal to determine cardiac activity and associated cardiac parameters such as the heart rate of the patient in order to yield the predictable result of determining whether the electrical therapy being provided provides a desired response optimal for the patient or if further modification to the stimulation parameters is needed. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Subbaroyan modified by Gelfand and Esteller with the teachings of Levin to include using the determined heart rate in determining a hemodynamic state of the patient for detecting changes in the patient from before treatment in order to yield the predictable result of determining whether the electrical therapy being provided to treat the heart failure is providing changes within the patient that are optimal for treatment of the heart failure of if further modification to the stimulation parameters is needed.
In reference to at least claim 2
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand  further discloses wherein the electrical signal does not create paresthesia in the patient (e.g. create reliable and consistent methods…that are safe and cause no adverse effects, such as pain, sensation or nerve damage, Col. 7, ll. 48-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Subbaroyan with the teachings of Gelfand include modifying the electrical signal so that it does not cause adverse effects such as pain, sensation or nerve damage in order to yield the predictable result of ensuring the signal does not provide additional discomfort to the patient by providing undesired stimulation to muscle and pain nerves surrounding the target location.  
In reference to at least claim 3 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand further discloses wherein the vertebral range is from about T5 to about T12 (e.g. placed within a range of T7 to T11, Fig. 11). 
In reference to at least claim 4 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand further discloses acute decompensated heart failure is characterized by increases in sympathetic nervous tone disrupting the body’s balance leading to fluid shift from the splanchnic venous reservoir into effective circulation (e.g. Col. 5, ll. 24-45) and that sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32) and that the electrical signal provided at the thoracic sympathetic nerves modulates the patient's splanchnic nerve activity (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region modulates the patient's splanchnic nerve activity
In reference to at least claim 5 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases venous congestion and/or pulmonary congestion (e.g. reduce venous congestion, relieve pulmonary congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased venous congestion and/or pulmonary congestion.
In reference to at least claim 6 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases fluid retention (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow also modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased fluid retention. 
In reference to at least claim 7
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity increases the patient's splanchnic circulation (e.g. shift it to splanchnic organs or vasculature and bed (venous reservoir), Col. 4, ll. 20-34, Col. 7, ll. 16-26), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to increased splanchnic circulation. 
In reference to at least claim 8 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases lung congestion (e.g. relief of pulmonary congestion/ lung congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50, Col. 19, l. 65 – Col. 20, l. 15), therefore the method of Subbaroyan modified by Gelfand ,Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region is effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased lung congestion. 
In reference to at least claim 9 
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases edema (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7, improve fluid distribution, Col. 7, ll. 44-47), therefore the method of Subbaroyan modified by Gelfand ,Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased edema. 
In reference to at least claim 10
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity reduces activity of the patient's sympathetic nervous system (e.g. decrease in sympathetic nervous system activity, Col. 9, ll. 33-40, Col. 10, ll. 32-52), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone and reducing activity of the patient’s sympathetic nervous system. 
In reference to at least claim 11
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses the electrical signal further treats the patient’s pain (e.g. the device to treat peripheral neuropathy, peripheral polyneuropathy (PPN), painful diabetic neuropathy (PDN), dysesthesia, sensory deficits, motor deficits, post-stroke pain and/or spinal cord injury (e.g. para. [0008], [0049], [0052], [0065]-[0066]). 
In reference to at least claim 12
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses wherein the implantable signal delivery device is positioned in the patient's epidural space (e.g. element 104 may be positioned in subdural and/or epidural space, Figs. 2-3, para. [0027]). 
In reference to at least claim 13
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses the method further comprising positioning a second implantable signal delivery device proximate to the target location (e.g. multiple delivery devices 104 are present proximate to the target location, Figs. 2-3).  
In reference to at least claim 14
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 13. Subbaroyan further discloses the implantable device includes a paddle lead (e.g. paddle lead, para. [0015])
In reference to at least claim 15
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has a frequency of about 10 kHz (e.g. frequency from about 1.2 kHz-100 kHz, about 3 kHz to about 10 kHz, para. [0010], [0070]). 
In reference to at least claim 16
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses the electrical therapy signal has a pulse width of from about 20 microseconds to about 175 microseconds (e.g. a pulse width from about 10 to about 333 microseconds, about 10 to about 166 microseconds, about 25 to about 166 microseconds, para. [0028], [0070]). 
In reference to at least claim 17
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has an amplitude from about 20% of the patient's sensory threshold to about 90% of the patient's sensory threshold (e.g. amplitude are from 0.1 mA to 20 mA, or 0.5 mA to 10 mA, or 0.5 mA to 7 mA, or 0.5 mA to 5 mA, para. [0070]). 
In reference to at least claim 18
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has an amplitude of from about 0.1 mA to about 20 mA (e.g. amplitude are from 0.1 mA to 20 mA, or 0.5 mA to 10 mA, or 0.5 mA to 7 mA, or 0.5 mA to 5 mA, para. [0070]). 
In reference to at least claim 19
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32) and that the electrical signal provided at the thoracic sympathetic nerves modulates the patient's splanchnic nerve activity (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67), therefore the method of Subbaroyan modified by Gelfand providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity which are sympathetic nerves associated with the patient's circulation. 
In reference to at least claim 20
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32) and that the electrical signal provided at the thoracic sympathetic nerves modulates the patient's splanchnic nerve activity (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67) including one or more sympathetic nerves selected from the group consisting of the greater splanchnic nerve, the lesser splanchnic nerve, and the least splanchnic nerve (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity including one or more sympathetic nerves selected from the group consisting of the greater splanchnic nerve, the lesser splanchnic nerve, and the least splanchnic nerve
In reference to at least claim 21
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that modulating the one or more sympathetic nerves reduces mobilization of venous reservoirs, reduces splanchnic congestion, and/or reduces the patient's effective circulatory volume (e.g. shift it to splanchnic organs or vasculature and bed (venous reservoir), Col. 4, ll. 20-34, Col. 7, ll. 16-26), therefore the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity reducing mobilization of venous reservoirs, splanchnic congestion, and/or the patient's effective circulatory volume. 
In reference to at least claim 22
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 21. Gelfand further discloses acute decompensated heart failure is characterized by increases in sympathetic nervous tone disrupting the body’s balance leading to fluid shift from the splanchnic venous reservoir into effective circulation (e.g. Col. 5, ll. 24-45) and that splanchnic congestion is reduced by reducing the patient's retention of sodium and/or fluid (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the method of Subbaroyan modified by Gelfand, Esteller and Levin providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to reduced retention of sodium and/or fluid.
In reference to at least claim 23
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Levin discloses determining hemodynamic parameters such as blood pressure and heart rate (e.g. monitoring physiologic response to determine hemodynamic state compared to state prior to ablation or a desired state, para. [0063], [0099], [0129], [0132], [0141]-[0144]) and adjusting signal delivery parameters parameter in accordance with which the electrical signal is applied to the target location, wherein the signal delivery parameter is selected from the group consisting of frequency, amplitude, pulse width, duty cycle, and normal slow wave frequency, or terminating delivery of the electrical therapy signal (e.g. observed response and adjust electrical stimulation, para. [0095], using hemodynamic or physiological response to determine stimulation parameters values, para. [0138]-[0139]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan modified by Gelfand, Esteller and Levin to include using the determined hemodynamic state for adjusting signal delivery parameters in order to yield the predictable result of tailoring the therapy for the specific needs of the patient to ensure that the therapy is providing beneficial results for the patient and to adjust therapy accordingly if optimal results are not being obtained. 
In reference to at least claims 58-59
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 23. Subbaroyan further discloses providing the stimulation for a limited period of time per day over several days or months (e.g. Fig. 5A, para. [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date to deliver therapy from about 1 hour to 4 hours per day or 4 hours to 12 hours per day, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claim 60
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Levin further discloses adjusting at least one signal delivery parameter of the electrical therapy signal based at least in part on the determined hemodynamic state (e.g. observed response and adjust electrical stimulation, para. [0095], using hemodynamic or physiological response to determine stimulation parameters values, para. [0138]-[0139]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan modified by Gelfand, Esteller and Levin to include using the determined hemodynamic state for adjusting signal delivery parameters in order to yield the predictable result of tailoring the therapy for the specific needs of the patient to ensure that the therapy is providing beneficial results for the patient.
In reference to at least claim 61
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Subbaroyan discloses iteratively repeating the steps of directing (e.g. para. [0022]). Esteller discloses iteratively repeating the steps of directing, measuring, determining, and adjusting (e.g. continuously, para. [0066]). 
In reference to at least claim 62
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Esteller discloses wherein measuring neural activity within the patient includes measuring a neural response of the patient to the electrical therapy signal (e.g. monitoring a spinal signal that includes a neural response to the stimulation, electrical activity in the area around the spinal cord, para. [0042], [0047]).
In reference to at least claim 63
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Esteller discloses wherein measuring the neural activity of the patient includes measuring a characteristic of the neural activity, the characteristic including at least one of signal strength, frequency, amplitude, and/or velocity (e.g. monitoring a spinal signal that includes a neural response to the stimulation, electrical activity in the area around the spinal cord, para. [0042], [0047], frequency distribution, Fig. 7, para. [0050]).
In reference to at least claim 64
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Esteller discloses wherein determining the hemodynamic state based on the measured neural activity includes using a pre-determined correlation between the characteristic and the hemodynamic state (e.g. using the spinal signal to extract a cardiac signal that includes features of a patient’s cardiac activity which can be used to determine cardiac parameters such as a patient’s heart rate, Fig. 15, abstract, para. [0050], [0059], utilizing pre-determined algorithms, para. [0044], [0048], [0050]-[0051],[0060]). 
In reference to at least claim 65
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Esteller discloses wherein determining the hemodynamic state based on the measured neural activity includes determining the hemodynamic state based on a change in the measured characteristic (e.g. using the spinal signal to extract a cardiac signal that includes features of a patient’s cardiac activity which can be used to determine cardiac parameters such as a patient’s heart rate, Fig. 15, abstract, para. [0050], [0059], utilizing pre-determined algorithms, para. [0044], [0048], [0050]-[0051],[0060]).
In reference to at least claim 66
Subbaroyan modified by Gelfand, Esteller and Levin renders obvious a method according to claim 1. Esteller discloses wherein determining the hemodynamic state based on the measured neural activity includes determining the hemodynamic state based on a rate of change in the measured characteristic (e.g. using the spinal signal to extract a cardiac signal that includes features of a patient’s cardiac activity which can be used to determine cardiac parameters such as a patient’s heart rate, Fig. 15, abstract, para. [0050], [0059], utilizing pre-determined algorithms, para. [0044], [0048], [0050]-[0051],[0060]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the rejections have been updated in view of the claim amendments to include a new grounds of rejection using Esteller and Levin for teachings the added limitations with regards to the neural activity monitoring and hemodynamic status and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument specifically the arguments regarding the measuring of neural activity and determining a hemodynamic status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0156201 to Rossing  which teaches a hypertension treatment device and method for mitigating rapid changes in blood pressure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                 /Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792